Title: Henry Waldegrave Archer to the American Commissioners, 14 June 1778: résumé
From: Archer, Henry Waldegrave
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Paris, June 14, 1778: I want to join the American Army and become a citizen. Although I am an Englishman I did not enter the King’s army, because it would have meant fighting my conscience; that army will probably become the instrument of despotism. In the United States, on the contrary, the disciplined soldier and the free citizen are compatible. I want to get to America as soon as possible, at my own expense, to be a volunteer in the cavalry. My reasons for troubling you are first that passing through Paris without seeing you might rouse suspicion, and second that I should appreciate your advice and assistance. I shall call next Tuesday.>
